Mr. Presiding Justice Ball delivered the opinion of the court. The relation of appellants to these goods when they came into their custody was that of warehousemen. This gave them a common law lien upon the goods for services performed in relation to them. They had the right to hold the goods until their charges upon them were paid, but they had no right to sell the goods for their charges. Without an enabling statute the warehouseman can not sell the property stored with him, unless he obtains an order to that effect from a court of competent jurisdiction. Jones on Liens, Sec. 976; Low v. Martin, 18 Ill. 286; Hanchett v. First Nat’l Bank, 25 Ill. App. 284. In many of the states a remedy by sale for the purpose of enforcing this lien is provided by statute. Counsel have not referred us to such a statute in this state, and we have found none. The loan of $20 to appellee, the assignment of the warehouse certificate to appellants, and the execution of the defeasance, being simultaneous and parts of the same transaction, constituted a mortgage as between the parties. Jones on Chatt. Mortgages, Sec. 19, 2d Ed. The law is that upon forfeiture of the condition in the mortgage, the .possession of the goods then being in appellants, the legal title vested in them absolutely, and they might lawfully sell such goods either at public or private sale. Rhines v. Phelps, 3 Gilm. 455; Constant v. Matteson, 22 Ill. 559; Durfee v. Grinnell, 69 Ill. 373; Larmon v. Carpenter, 70 Ill. 550; McConnell v. People, 84 Ill. 584. But these authorities have no application to this case, for the reason that the property stored consisted of household goods, and appellee was then a married man and his wife did not join with him in the conveyance. Under the act of 1889, concerning the foreclosure of chattel mortgages upon household goods, etc., it is provided that no chattel mortgage, executed by a married man or married woman on household goods, shall be valid unless joined in by the husband or wife, as the case may be. In Gaines v. Williams, 146 Ill. 450, this act is held to be valid. It follows that what these parties did April 14, 1896, is void, and appellants acquired no rights thereunder. Being a nullity, it left the parties just where it found them. Appellants remained as warehousemen with no right of sale. Afterward, and without having obtained a decree of a court of chancery empowering them to sell, appellants sold these goods, and thereby converted them. By so doing they rendered themselves liable to this action for damages. There is abundant evidence in the record to sustain the verdict as to the amount of damages. The objection made that the witnesses were not experts, and therefore not qualified to testify as to the value of the goods, is not well taken. “ Every one is presumed to have some idea of the value of property which is in almost universal use, and it is not necessary to show that a witness is a drover or a butcher before he is allowed to give an opinion of the value of a cow.” Ohio & M. R. R. Co. v. Irvin, 27 Ill. 180. See, also, Sewell v. Chicago Terminal R. R. Co., 177 Ill. 95. The warehouse receipt fixed no time within which the goods were to be returned to appellee. Hence they "were deliverable on demand. These goods were converted by appellants, and the measure of appellee’s recovery is their value at the date of the demand. Cushman v. Hayes, 46 Ill. 145, 156; C. & N. W. Ry. Co. v. Dickinson, 74 Ill. 258. We are satisfied that the law involved in the case was -fairly given to the jury, and that the verdict is just. We therefore affirm the judgment of the Circuit Court.